DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The use of the terms COOLMAX ®, SUPIMA ®, Pima and Egyptian which are  trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9, 12, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 depends from itself and as such is indefinite. 
Regarding the trademarks/tradenames COOLMAX ®, SUPIMA ®, Pima, Egyptian, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the specific structure of the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. The trademark/trade name are indefinite


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (WO 2018/081057), henceforth known as Liao.
	As seen at least in elastic layer fabric of figure 1 and the double interlock elastic fabric embodiment of figure 7, Liao teaches the fabric (94) as claimed including a first yarn (18), wherein the first yarn comprises at least one of nylon, rayon, spandex/elastane, and polyester fibers; and (b) a second yarn (14), wherein the first yarn and the second yarn are knit together in an interlock jersey knit as seen the in figure 7 via interlock yarn (88).  Regarding claim 2, the first yarn (18) comprises polyester fibers that are technical polyester fibers [0061]. Regarding claims 3, 5, 9 and 13, note the use of “COOLMAX" fibers as noted in table 2. Regarding claims 4 and 11, note the use of linen or cotton as indicated in claim 13. Regarding claim 7, the fabric further comprises a third yarn (88).  Regarding claims 17 and 18, Liao sets forth the specific weight ranges as indicated at least in Liao’s claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao.
Liao teaches the invention substantially as claimed as indicated above in the rejection to claim 1. Although Liao teaches various percentages of first and second fibers, Liao does not expressly set forth 35% to 40% of the first yarn, and from 60 % to 65% of the second yarn or those percentages set forth in claims. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose through routine experimentation from different percentages of the first and second yarn, including those set forth in claims 6, 10, 14-16, in order to optimize the elastomeric characteristics of the knitted fabric and since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Regarding claim 12, Liao does not indicated that the cotton fibers are specifically Pima, SUIPIIMA®, or Egyptian cotton fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different types of cotton in order to optimize the comfort features of fabric and since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Regarding claim 19 and 20, while Liao sets forth that the fabric is useful for garments, T-shirts and dresses are not expressly disclosed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fabric of Liao for T-shirts for dresses for the purpose of having these garments with elastomeric features as indicated by Liao.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                         


ldw